Electronically Filed
                                                         Supreme Court
                                                         SCWC-29968
                                                         15-MAY-2014
                                                         10:56 AM



                             SCWC-29968


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I




  KEOLA CHILDS, Trustee under that certain unrecorded Revocable

   Trust of Keola Childs, PHILLIP L. WILSON, III, and CLARE H.

 WILSON, and DOUGLAS D. TROXEL, Trustee of the Douglas D. Troxel

      Living Trust, Petitioners and Respondents/Plaintiffs­
                   Appellants/Cross-Appellees,


                                 vs.


 ALAN J. HARADA, WALTER HARADA and KAREN FUKE, Co-Trustees under

that certain Trust made by Junichiro Harada dated April 21, 1981,

 MIKIE HARADA, ALAN J. HARADA, SHARON S. HARADA, Petitioners and

       Respondents/Defendants-Appellees/Cross-Appellants,


                                 and


          JACK HIDETO OKAYAMA, WALLACE SADAO OKAYAMA,

      HATSUNE O. HIRANO, Respondents/Defendants-Appellees,


                                 and


        ETHEL NOBUKI TOKI, Trustee of the Ethel N. Toki

          Revocable Living Trust, Respondent/Defendant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29968; CIV. NO. 05-1-0122K)


       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners and Respondents/Plaintiffs-Appellants/


Cross-Appellees’ and Petitioners and Respondents/Defendants­
Appellees/Cross-Appellants’ applications for writ of certiorari


filed on April 7, 2014, are hereby rejected.


          DATED:   Honolulu, Hawai'i, May 15, 2014.

R. Laree McGuire for
         /s/ Mark E. Recktenwald

petitioners and

respondents/plaintiffs­       /s/ Paula A. Nakayama

appellants

                              /s/ Sabrina S. McKenna

Paul K. Hamano for

petitioners and

respondents/defendants­       /s/ Richard W. Pollack

appellees

                              /s/ Michael D. Wilson